DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s election without traverse of Group(I) [Claims 1-27, 28-39, 46-53 and 54-61] as well as Species (B) [Claims 28-39 and 54-61] in the reply filed on 3/2/2022 is acknowledged.
Claims 40-45 and 62-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/2/2022.
However upon further inspection additional restriction within the chosen group is necessary.
Examiner attempted to telephonically contact Attorney Christopher Wolfe (56264) in an attempt for a telephonic election, as detailed below, on 8/1/2022 and 8/8/2022 with no response.
Claims 1-39 and 46-61 are hereby pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Invention (I), Claim 1-39, drawn to a method or system of determining the integrity of a senor membrane through the use of an impedance parameter, classified in G01N 27/02. If Invention (I) is elected then the below Invention (I) further Species Elections are also required.

Invention (II), Claim 46-61, drawn to a method or system of determining a compensation factor for an analyte concentration based on a sensor impedance, classified in A61B 5/1495. If Invention (II) is elected then the below Invention (II) further Species Elections are also required.

Invention (I) is directed to related subject matter of determining sensor integrity and functionality and Invention (II) is directed to related subject matter of creating a compensation factor or calibration based on the state of a sensor. The related inventions are distinct if the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; the inventions as claimed are not obvious variants; and the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. See MPEP § 806.05(j). In the instant case, invention (I) is drawn to a method or system of determining the integrity/functionality of a senor.  Invention (II) is drawn to a system or method of operating a sensor via a calibration or compensation factor.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Prior art applicable to one group would likely not be applicable to another thereby necessitating a search burden.
Applicant is advised that the reply to this requirement to be complete must include (1) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (2) identification of the claims encompassing the elected invention and (3) an election of species shown below. 

Invention (I) Further Species Elections:
A) This application contains claims directed to the following patentably distinct species regarding the determination of the impedance parameter.
1) Claims 8-10, 13-17 and 31-35, where the impedance parameter is determined by a frequency.
2) Claims 11, and 18-19 , where the impedance parameter is determined via sensor hydration.
3) Claim 12, where the impedance parameter is determined via membrane hydration.
4) Claim 20, where the impedance parameter is determined by a measurement after a steady state condition is reached.
5) Claims 21-23, where the impedance parameter is determined with respect to time. 

The species are independent or distinct because they correlate to different version of the independent claim based on what determines the impedance parameter. In addition, these species are not obvious variants of each other based on the current record.

B) This application contains claims directed to the following patentably distinct species regarding the determination of the membrane integrity state.
6) Claims 2-4, where the membrane integrity state includes an impedance condition being satisfied. 
7) Claim 5, where the membrane integrity state includes determining a level of membrane damage or abnormality.
8) Claim 24, where the membrane integrity state includes a constant phase element model
	9) Claim 25, where the membrane integrity state includes a template match

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for each of the species A and B, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species correlate to several different variations of the impedance parameter which changes the way the invention functions.

Currently, claim 1 and 28 are generic.

Invention (II) Further Species Elections:
C) This application contains claims directed to the following patentably distinct species regarding the different variations of the impedance parameter.
10) Claim 47 and 55, where the impedance parameter is an estimated membrane impedance.
11) Claim 48-49, 51, 56-57, and 61, where the impedance parameter is at a specified frequency.
12) Claim 52-53, 58-59, where the impedance parameter is in respect to time.
13) Claim 50 and 60, where the impedance parameter is in respect to a steady state parameter. 

The species are independent or distinct because they correlate to different version of the independent claim based on what determines the impedance parameter. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for each of the species C, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species correlate to several different variations of the impedance parameter which changes the way the invention functions.

Currently, claim 46 and 54 are generic.

For each of the species above, applicant is advised that the reply to this requirement to be complete must include (1) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (2) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

For EACH of the required elections above:
The elections of an invention may be made with or without traverse. To reserve a right to petition, the elections must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the elections, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reilly Carlton whose telephone number is (571)272-0237. The examiner can normally be reached Monday - Friday, 08:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REILLY A CARLTON/Examiner, Art Unit 3791     

/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791